         Case 1:20-cr-00003-KPF Document 222 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             20 Cr. 3-7 (KPF)

DERRICK BANKS,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court will hold a change of plea hearing in this matter on

September 14, 2021, at 9:00 a.m. The proceeding will be conducted by video

conference. Access instructions will be provided in advance.

      SO ORDERED.

Dated:       August 25, 2021
             New York, New York
                                          ___________________________________
                                              KATHERINE POLK FAILLA
                                              United States District Judge
